               Case 3:17-cv-05773-BHS Document 29 Filed 09/30/19 Page 1 of 2




 1

 2

 3                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 4                                         AT TACOMA
 5   GEORGE F. KARL, III,                                   CASE NO. C17-5773 BHS
 6
                                       Plaintiff,           STIPULATED MOTION AND ORDER OF
 7                                                          DISMISSAL
                              v.
 8                                                          Noted on Motions Calendar:
     RICHARD V. SPENCER, SECRETARY OF                       September 30, 2019
 9   THE NAVY,
10
                                       Defendant.
11

12

13                                               JOINT STIPULATION
14           Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties, by
15   and through undersigned counsel, hereby stipulate and agree that this case may be dismissed with
16   prejudice and without costs or fees to either party.
17
             DATED this 30th day of September, 2019.
18

19           Respectfully submitted,

20

21
        BRIAN T. MORAN
22      United States Attorney

23      s/ Priscilla T. Chan
        PRISCILLA T. CHAN, WSBA #28533                      s/ Chalmers C. Johnson
24
                                                            CHALMERS C. JOHNSON, WSBA #40180
25      s/ Sarah K. Morehead                                GSJones Law Group, PS
        SARAH K. MOREHEAD, WSBA #29680                      1155 Bethel Avenue
26      Assistant United States Attorneys                   Port Orchard, Washington 98366
        Western District of Washington                      T: (360) 876-9221
27

28    Stipulated Motion for Order of Dismissal                        UNITED STATES ATTORNEY
      C17-5773 BHS                                                   700 STEWART STREET, SUITE 5220
      PAGE - 1                                                         SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
               Case 3:17-cv-05773-BHS Document 29 Filed 09/30/19 Page 2 of 2




        United States Attorney’s Office                  F: (360) 876-5097
 1      700 Stewart Street, Suite 5220                   chalmers@gsjoneslaw.com
 2      Seattle, Washington 98101-1271
        Phone: 206-553-7970                              Attorney for Plaintiff
 3      Email: Priscilla.Chan@usdoj.gov
        Email: Sarah.Morehead@usdoj.gov
 4
        Attorneys for Defendant
 5

 6

 7

 8                                                ORDER
 9           IT IS HEREBY ORDERED that this case is dismissed with prejudice and without an award
10   of costs or fees to either party.
11                    Dated this 30th day of September, 2019
12

13

14

15
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28    Stipulated Motion for Order of Dismissal                        UNITED STATES ATTORNEY
      C17-5773 BHS                                                   700 STEWART STREET, SUITE 5220
      PAGE - 2                                                         SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
